DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 & 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 9, the term "relatively shifted in small in-plane increments" are relative terms which render the claim indefinite.  The terms “relatively shifted” and "small in-plane increments" are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Furthermore, Claim 9 recites the limitation “the diffraction pattern.” There is insufficient antecedent basis for this limitation in the claim.
	Dependent claims 2-8, 18 & 20-23 fall accordingly.

Regarding claim 14, the term "about 60%" and “about 40%” are relative terms which render the claim indefinite.  The terms "about 60%" and “about 40%” are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim  is rejected under 35 U.S.C. 103 as being unpatentable over 
Ozcan et al. (WO 2012/094523 A2) (hereinafter Ozcan) in view of Mudanyali et al. “Compact, light-weight and cost-effective microscope based on lensless incoherent hoography for telemedicine applications,” Lab on a Chip; 19 April 2010; pgs. 1417-1428 (hereinafter Mudanyali), and further in view of Gerchberg (US 2002/0060831 A1) (hereinafter Gerchberg).

Regarding claim 9, Ozcan discloses a method for lens-free imaging of a sample or objects within the sample using a sensor [Title, Abstract, Method for lens-free three-dimensional imaging of an object within a sample using image sensor] comprising:
illuminating a sample containing one or more objects with one or more light sources at a plurality of different illumination angles [Paragraphs [0096]-[00100], Figs. 1A, illumination source 20 has the ability to move at each angle], wherein at each different angle the one or more light sources, sensor, or sample is relatively shifted in small in-plane increments [Paragraphs [0096]-[00100], Figs. 1A, illumination source 20 Inset image illustrates 2-D movement of the illumination source 20 in snake-like pattern];
obtaining a plurality of images of the one or more objects with the sensor, wherein the plurality of images comprise multiple shifted images at each different angle [Paragraphs [0096]-[00100], Figs. 1A, 3x3 grid used to obtain nine different low resolution images in the x-y plane at each angle location on the arc 40,42];
generating a plurality of high-resolution pixel super-resolved holograms from the plurality of images, wherein each high-resolution pixel super-resolved hologram corresponds to a different illumination angle [Paragraphs [0096]-[00100], Figs. 1A, multiple sub-pixel images at each angle are digitally converted to a single, higher resolution hologram];
recovering phase information of the high-resolution pixel super-resolved holograms comprising, for each angle [Paragraphs [00100]-[00115], Figs. 1A, Constrained iterative phase recovery algorithm is utilized at angle of digital reconstruction]:
a) generating an initial complex field representing the sample [Paragraphs [00100]-[00115], complex field is digitally propagated back and forth, having an initial complex field that is propagated];
b) applying forward-propagation to a sensor plane [Paragraphs [00100]-[00115], complex field is digitally propagated back and forth, between parallel image detector and object planes];
c) updating the amplitude of the field measured at each angle [Paragraphs [00100]-[00115] & [00148], complex field is digitally propagated back and forth converging upon a complex field with each iteration, thus updating the amplitude of the complex field];
d) back propagating the updated field to a sample plane [Paragraphs [00100]-[00115] & [00148], complex field is digitally propagated back and forth converging upon a complex field with each iteration];
e) updating a sub-region of a spatial frequency domain using the back propagated field [Paragraphs [00100]-[00115] & [00148], Using filtered back-projection algorithm or Fourier-projection theorem to correct missing wedge/region in the Fourier space to obtain volumetric images];
f) repeating steps (a) through (e) for each angle [Paragraphs [00100]-[00115] & [00117], Constrained iterative phase recovery algorithm is utilized at angle of digital reconstruction];
and
outputting a phase-recovered complex field at an object plane based on the recovered lost phase information for one or more angles [Paragraphs [00100]-[00115], Fig. 3, Having both holographic amplitude and recovered phase of the same image at plane of moving object 12, software reconstructs higher resolution image and displays image to user].
However, Ozcan does not explicitly disclose:
a) generating an initial guess of a complex field representing the sample; and c) updating the amplitude of the field using a square root of the diffraction pattern measured. 
Mudanyali teaches: a) generating an initial guess of a complex field representing the sample [Pg. 1423, Right Column, Method 2, step a) Assuming a field phase of 0 and square root of recorded hologram intensity]; and c) updating the amplitude of the field using a square root of the diffraction pattern measured [Pg. 1423-1424, Right Column Method 2, steps a)-c) Assuming a field phase of 0 and square root of recorded hologram intensity, and background value D(x,y) obtained by propagating the square root of the background intensity, with amplitude replaced by square root of original recorded hologram intensity]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the iterative phase recovery process of Mudanyali into the method of Ozcan, permitting rapid digital reconstruction of regular transmission or differential interference contrast (DIC) images of the objects, improving light collection efficiency, and is very robust to mechanical misalignments (Mudanyali, Abstract).
However, neither Ozcan nor Mudanyali disclose:
b) applying phase modulation and forward-propagation to a sensor plane; and d) back propagating the updated field to a sample plane and removing phase modulation.
Gerchberg teaches of b) applying phase modulation and forward-propagation to a sensor plane; and d) back propagating the updated field to a sample plane and removing phase modulation [Paragraphs [0049]-[0059] & [0079]-[0091], Set of Hadamard functions generate filters as phase modulators, and then removal of the effect of the respective filter before contribution is averaged to form new wave estimate]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the filtering and iterative phase recovery process of Gerchberg into the method of Ozcan, that speeds up and optimizes the speed of convergence for the iterative phase recovery algorithm (Gerchberg, Paragraphs [0087]-[0088]).

Regarding claim 10, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the one or more light sources comprises a single wavelength [Paragraphs [00143], Illumination wavelength of ~500 nm].

Regarding claim 12, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 10, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses of further comprising pseudo-coloring a reconstructed image from the phase-recovered complex field [Paragraphs [00112], image sensor 58 may be monochromatic, and thus pseudo-coloring the reconstructed image in monochrome colors that are not the true colors of the sample].

Regarding claim 15, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the sample comprises a tissue sample located on a slide [Paragraphs [0090], Fig. 1B, Object placed on an sample holder such as plastic slide, comprising cellular organelle or multicellular organism, containing tissue].

Regarding claim 16, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the plurality of illumination angles comprises less than 10 different angles [Paragraphs [00117], Fig. 3, Arc 59, comprising 7 angles between -89 and 89 degrees].

Regarding claim 17, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the lens-free imaging has a numerical aperture exceeding 1.0 [Paragraphs [0093], Aperture 24 with diameter in the range of 50 um to 100 um, exceeding 1.0 um].

Regarding claim 19, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses a system for carrying out the method of claim 9, comprising one or more processors configured to execute instructions thereon for recovering an object image based on a high-resolution synthetic aperture hologram created by the differing illumination angles [Paragraphs [0094], [00100] & [00115]-[00117], One or more processors 32 within computer 30 as system, recovering phase and amplitude information to form reconstructed tomographic images].

Regarding claim 20, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Oscan discloses wherein the sample comprises an unstained pathological tissue sample or a stained pathological tissue sample [Paragraphs [0090], Fig. 1B, Object placed on an sample holder such as plastic slide, comprising cellular organelle or multicellular organism, containing unstained pathological tissue].

Regarding claim 21, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the sample comprises multi-cellular features, cells, a blood smear, a biological component or constituent, cellular organelle, microscopic or nanoscopic particles, or bacteria [Paragraphs [0090], Fig. 1B, Object placed on an sample holder such as plastic slide, comprising cellular organelle or multicellular organism, containing tissue].

Regarding claim 22, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the one or more light sources comprise a moveable light source [Paragraphs [00114], Illumination source 54 moveable].

Regarding claim 23, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Ozcan discloses wherein the one or more light sources comprise a least one moveable or stationary light source(s) coupled to one or more waveguide(s), optical fiber(s), or aperture(s) configured to illuminate the sample at different illumination angles [Paragraphs [0015], [00111], [00114] & [00120], Illumination source 54 moveable to illuminate the flow cell at different angles].

	Claims 11 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (WO 2012/094523 A2) (hereinafter Ozcan), Mudanyali et al. “Compact, light-weight and cost-effective microscope based on lensless incoherent holography for telemedicine applications,” Lab on a Chip; 19 April 2010; pgs. 1417-1428 (hereinafter Mudanyali), and Gerchberg (US 2002/0060831 A1) (hereinafter Gerchberg) in view of Lippert et al. (US 2010/0201784 A1) (hereinafter Lippert).

Regarding claim 11, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
However, neither Ozcan, Mudanyali, and Gerchberg disclose wherein the one or more light sources comprises multiple different wavelengths.
Lippert teaches wherein the one or more light sources comprises multiple different wavelengths [Paragraphs [0119]-[0122], first and second image stacks are acquired at 0, 90, 180, and 270 using green fluorescence and red fluorescence]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the plurality of fluorescence image stacks of Lippert into the method of Ozcan, enhanced imaging quality in the three-dimensional imaging of a sample (Lippert, Paragraphs [0012]-[0017]).

Regarding claim 24, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
However, neither Ozcan, Mudanyali, and Gerchberg disclose the particulars of claim 24.
Lippert teaches wherein the one or more light sources comprise a plurality of light sources configured to illuminate the sample at different illumination angles [Paragraphs [0119]-[0122], first and second image stacks are acquired at 0, 90, 180, and 270 using green fluorescence and red fluorescence]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the plurality of fluorescence image stacks of Lippert into the method of Ozcan, enhanced imaging quality in the three-dimensional imaging of a sample (Lippert, Paragraphs [0012]-[0017]).

Regarding claim 25, Ozcan, Mudanyali, and Gerchberg disclose the method of claim 9, and are analyzed as previously discussed with respect to the claim.
However, Ozcan, Mudanyali, and Gerchberg do not disclose the particulars of claim 25.
Lippert teaches wherein the one or more light sources comprise a plurality of light sources at different illumination wavelengths configured to illuminate the sample at different illumination angles [Paragraphs [0119]-[0122], first and second image stacks are acquired at 0, 90, 180, and 270 using green fluorescence and red fluorescence]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement the plurality of fluorescence image stacks of Lippert into the method of Ozcan, enhanced imaging quality in the three-dimensional imaging of a sample (Lippert, Paragraphs [0012]-[0017]).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejections under 112(b), or second paragraph.
The following is a statement of reasons for the indication of allowable subject matter:
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to wherein the updated amplitude comprises a weighted average between the measured amplitude and forward-propagated amplitude, and wherein the weighted average comprises about 60% of the forward-propagated amplitude and about 40% of the measured amplitude.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487